BEAUCHAMP, Judge.
Upon his plea of guilty before the County Judge, appellant . was assessed a penalty of thirty days in jail.
The record discloses that the appellant lived in the City of Bonham. He had been to Dallas where he purchased about $175.00 worth of whisky, for himself and others. He was driving a car which he had borrowed from another party in Bonham who desired to share in the whisky purchases, on the 29th day of May, in preparation for June 19th celebration. Appellant and his companion, Ed Black, were apprehended while passing *327through the City of Sherman at an early morning hour and were placed in jail on a charge of transporting liquor in a dry area for the purpose of sale.
When court convened the morning of May 30th, they plead guilty before the court. Admittedly they were expecting, for some reason, to be assessed a fine which they intended to pay and proceed on their journey. When they had been returned to jail they sent for an attorney who secured a hearing on a motion for a new trial and brings forward the statement of facts upon such hearing.
As we view the record made, it was entirely within the discretion of the trial judge as to whether or not he would grant the new trial. It is not within the province of this Court to say that he abused his discretion.
Finding no reversible error, the judgment of the trial court is affirmed.